Citation Nr: 0923568	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for plantar fasciitis 
of the left foot, to include whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to June 1992.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in April 2009.  A transcript 
of the hearing is associated with the Veteran's claim folder.  
During the hearing, the Veteran raised the issue of service 
connection for carpal tunnel syndrome of the right hand, 
which is not currently on appeal.  The Board refers this 
matter to the RO for appropriate action.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for plantar 
fasciitis of the left foot, to include whether service 
connection may be granted, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current carpal tunnel syndrome of the left hand 
did not begin in service or for many years thereafter and has 
not been shown to be otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel 
syndrome of the left hand have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2005, which substantially complied 
with the notice requirements.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Service Connection for Carpal Tunnel Syndrome of the Left 
Hand

The Veteran is seeking service connection for carpal tunnel 
syndrome of the left hand, which he contends began during the 
last two years of his service when he worked on a computer.  
He reports that his symptoms, which include numbness, 
coldness, and tingling in his left hand, began in 1992 
shortly before his separation.  He states that he has been 
treated with injections which improved his symptoms, but the 
symptoms have gradually worsened since his separation.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records indicate that he 
injured his left wrist in December 1975.  Although his wrist 
was painful to touch, he had full mobility and no swelling.  
In February 1976, the Veteran complained that his left wrist 
was sore and he could not move it to full capacity.  He was 
treated with a bandage wrap and aspirin.  An entry dated in 
August 1976 notes that there was still tenderness to the 
Veteran's left wrist as a result of the same injury he 
experienced 6 months earlier.  In November 1985, the Veteran 
presented with pain in his left thumb for 3 the past weeks, 
with no recent trauma.  In March 1987, the Veteran reported 
that he had numbness, tingling, and loss of feeling in his 
left hand for 3 days.  His condition was assessed as radial 
nerve neuresthesia, and he was treated with Motrin.  The 
Veteran underwent a retirement physical examination in March 
1992, in which he reported a history of swollen and painful 
joints.  The examiner's comments suggest that these 
complaints are related to shoulder and knee conditions; there 
is no mention of any hand disabilities in the examination 
report.  


In May 1992, the Veteran presented with complaints of 
tingling in his hands, right greater than left.  The 
assessment was carpal tunnel syndrome.  In June 1992, the 
Veteran underwent an electromyograph (EMG) of his hands.  The 
monopolar EMGs of both hands were normal.  Carpal tunnel 
syndrome of the right hand was diagnosed.  

The Veteran was afforded a VA examination of his hands in 
December 2005.  He reported that his symptoms, including 
numbness and tingling, had begun in 1992 and increased over 
time.  He complained of numbness in his thumb, index, and 
middle fingers and his palm.  The Veteran stated that he had 
normal muscle strength in his hand, but that his symptoms 
increased when he grips strongly or pushes or pulls.  The 
examiner cited a November 2003 EMG which indicated left mild 
to moderate focal median neuropathy at the wrist.  She 
diagnosed carpal tunnel syndrome of the left hand and opined 
that this condition is not likely related to the loss of 
feeling in the left hand which the Veteran suffered in 
service.  She reasoned that the in-service episode had been 
diagnosed as radial nerve neuresthesia, while the carpal 
tunnel syndrome affects the median nerve. 

Based on the foregoing evidence, the Board finds that service 
connection is not warranted for carpal tunnel syndrome of the 
left hand as this condition did not manifest in service or 
for many years thereafter.  Although the Veteran suffered a 
wrist injury in 1975 which persisted for several months, it 
appears to have resolved without any permanent disability as 
he did not seek any treatment for it during the final 16 
years of his career.  Similarly, the radial nerve 
neuresthesia the Veteran suffered in 1987 appears to have 
been an acute and transitory illness.  Both of these 
conditions had apparently resolved by the time of the 
Veteran's separation from service, since they were not noted 
during his retirement physical examination and no chronic 
hand disabilities were found.  Furthermore, although the 
Veteran reported neurological symptoms in his left hand in 
June 1992, the nerve studies undertaken at that time showed 
normal neural functioning.  He had no identifiable residuals 
of the earlier left radial nerve injury, nor were there any 
objective signs of the current carpal tunnel syndrome at that 
time.  Thus the evidence establishes that, at the time of 
separation from service, the Veteran did not have a chronic 
left hand disability.  Finally, there is no competent medical 
evidence relating the Veteran's current left hand carpal 
tunnel syndrome to his in-service conditions.  On the 
contrary, the only medical opinion of record as to the 
etiology of the Veteran's disability concludes that his 
current condition is separate and distinct from the 
neuresthesia he suffered in service.  Therefore, there is no 
basis for service connection, and the claim must be denied.  

ORDER

Service connection for carpal tunnel syndrome of the left 
hand is denied.  


REMAND

The Veteran's original claim for service connection for a 
left foot condition was denied by a rating decision in August 
1994, because the evidence did not establish that he had a 
current disability.  The Veteran did not appeal, and the 
decision became final at the end of the statutory time 
period.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A request 
to reopen the claim for service connection for a left foot 
disability was last denied by rating decision in March 1996.  
The Veteran did not perfect an appeal as to that decision.  
Consequently, the Veteran's claim for service connection for 
a left foot disability can only be reopened if new and 
material evidence has been submitted since the last prior 
final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran submitted a request to reopen the claim in 
November 2004.  When, as here, a Veteran is seeking to reopen 
a finally denied claim, VA has no duty to assist by providing 
a medical examination until new and material evidence has 
been provided and the claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4).  In this case, however, the RO provided the 
Veteran with a VA examination of his feet in December 2005, 
prior to the adjudication of the new and material evidence 
claim.  The examiner diagnosed left plantar fasciitis and 
opined that this condition is not likely related to the 
Veteran's in-service foot pain because there is only one 
documented complaint of foot pain in service.  

The Veteran is competent to describe his symptoms that are 
capable of lay observation, such as foot pain.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran testified 
under oath that, even though he did not seek treatment after 
1981, his foot pain persisted throughout his military 
service, and no reason has been shown to doubt his 
credibility.  Thus, the Veteran's sworn testimony is evidence 
that he experienced persistent symptoms of foot pain in 
service, which the examiner must consider in forming an 
opinion as to the etiology of the claimed condition.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The above referenced VA medical opinion is 
inadequate because it did not acknowledge the Veteran's 
credible testimony that he had persistent foot pain in 
service.  Therefore, a remand is required.  

The question of whether new and material evidence has been 
received and the underlying service connection claim must be 
deferred until an adequate medical examination is completed.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of his left foot plantar 
fasciitis.  The claims file must be made 
available to the examiner.  The examiner 
should conduct a thorough examination of 
the Veteran's foot and describe any 
pathology found.  Based on the examination 
and review of the record, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
disability found is causally related to 
any incident of service, to include the 
1981 episode of foot pain and the 
Veteran's sworn testimony regarding the 
onset and duration of his foot pain.  

A complete rationale should be provided for 
any opinion expressed.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


